Order filed August 1. 2013




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00242-CV
                                   ____________

                          DIALA HADDAD, Appellant

                                         V.

                           AL FLORES, JR., Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1010372

                                        ORDER

      No reporter’s record has been filed in this case. The official court reporter
for the County Civil Court at Law No. 1 informed this court that appellant had not
made arrangements for payment for the reporter’s record. On April 22, 2013, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within 30 days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution.



                                        PER CURIAM